Citation Nr: 0430743	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  01-08 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD), from May 
3, 2000. 

2.	Entitlement to an evaluation in excess of 70 percent for 
PTSD, from April 16, 2002.

3.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), to include the question of the timeliness 
of the appeal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.     

In its October 2000 rating decision, the RO granted service 
connection and assigned an initial 50 percent evaluation for 
PTSD, effective May 3, 2000.  In January 2001, the veteran 
filed a notice of disagreement (NOD) with the 
initialevaluation assigned.  A statement of the case (SOC) 
was issued in October 2001 with respect to the veteran's 
claim for increase, and the veteran filed a substantive 
appeal later that month.  

In a March 2002 decision, the RO denied the veteran's claim 
for a TDIU.  In April 2002 the veteran filed a NOD with 
respect to the March 2002 decision, and a SOC was issued in 
February 2003.  In February 2004, the RO notified the veteran 
that a a timely substantive appeal had not been filed as to 
the claim for a TDIU, and, hence, no appeal timely perfected, 
for that issue.  As the veteran has continued to pursue the 
claim for a TDIU, that issue is as characterized on the title 
page.

During the pendency of this appeal, the RO granted a 70 
percent evaluation for PTSD, effective April 16, 2002.  

Inasmuch as  higher evaluations are available for this 
condition at each stage  (from May 3, 2000, and from April 
16, 2002), and the veteran is presumed to seek the maximum 
available benefit for a disability, the Board has 
characterized the appeal on evaluation assigned for PTSD as 
encompassing the issues on the title page.   See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In response to an earlier request, in March 2004, the Board 
remanded the appeal to the RO to schedule the veteran to 
testify before a Veterans Law Judge (VLJ) at the RO; however, 
the record indicates that the veteran withdrew his request 
for a hearing.  

The Board's decision on the claim involving the veteran's 
request for a TDIU, to include the question of the timeliness 
of the appeal, is set forth below.  The claims for higher 
ratings for PTSD are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim involving the veteran's request 
for a TDIU has been accomplished.

2.  By letter of March 21, 2002, the RO notified the veteran 
of the denial of a TDIU.  

3.  The veteran filed a NOD with the March 2002 denial by a 
statement received on April 30, 2002.  

4.  A SOC addressing the denied claim was issued on February 
26, 2003.
	
5 No document was received within 60 days of the February 26, 
2003 SOC with respect to the veteran's claim that may be 
construed as either a substantive appeal or a request for an 
extension of time to file a substantive appeal on the issue 
addressed in the SOC.  




CONCLUSION OF LAW

In the absence of a timely filed Substantive Appeal, the 
Board is without jurisdiction to consider, on the merits, the 
claim for a TDIU.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).

In this case, the veteran has been notified of the reasons 
for, first the denial of the claim for a TDIU, then the RO's 
determination that an appeal as to that claim had not been 
timely perfected, and has been afforded the opportunity to 
present evidence and argument with respect to this claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the veteran.  As will be 
explained below, the Board lacks jurisdiction to adjudicate 
the claim on appeal, on the merits.  As the law, and not the 
facts, is dispositive of the appeal, the duties to notify and 
assist imposed by the VCAA are not applicable with regard to 
the claim. See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  See also Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002). 

II.  Analysis

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed NOD in writing and, after a SOC has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105; 38 C.F.R.           § 20.200.

A veteran's Substantive Appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A Substantive Appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or other correspondence containing the 
necessary information.  Proper completion and filing of a 
Substantive Appeal are the last actions a veteran needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. Where a veteran files a 
timely NOD but fails to timely file a Substantive Appeal, the 
appeal is untimely and must be dismissed.  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).

As noted in the Introduction, by rating action of March 2002, 
the RO denied the veteran's claim for a TDIU.  The RO 
notified the veteran of this denial in correspondence dated 
March 21, 2002.  A NOD was received on April 30, 2002, and a 
SOC was issued on February 26, 2003, with a cover letter that 
clearly notified the veteran that he had to file a formal 
appeal (Substantive Appeal) to perfect his appeal; a VA Form 
9 (Appeal to the Board of Veterans' Appeals) was enclosed for 
this purpose.  However, the claims file contains no 
correspondence from either the veteran or his representative 
that may be construed as a timely Substantive Appeal as to 
the issue on appeal, or a timely request for an extension of 
time to file a Substantive Appeal.  

Pursuant to 38 CFR 20.302, the veteran had until April 28, 
2003 (the first weekday following the expiration of 60 days 
from the issuance of the SOC) to file a Substantive Appeal-
in this case, such date is the later of the date of the 
expiration of one year from the notification of the denial of 
an increased rating, and 60 days from the issuance of the 
February 26, 2003 SOC on the issue of a TDIU.  While on 
January 30, 2004, the veteran filed a VA Form 9 with the RO 
addressing his claim for a TDIU, this document was received 
more than nine months after the date for filing a timely 
Substantive Appeal had expired. 

Additionally, prior to the expiration of the one-year period 
for filing a timely Substantive Appeal on the increased 
rating issue, no document was filed by either the veteran or 
his representative that may be construed as a timely request 
for an extension of time to file a Substantive Appeal on that 
issue.  See 38 C.F.R. § 20.303.  While the version of 
38 C.F.R. § 20.302 in effect since October 3, 2001, includes 
a special provision for extending the time period for filing 
a Substantive Appeal when the veteran files additional 
evidence within one year of the date of the notification of 
the decision being appealed (see 38 C.F.R. § 20.302(b)), 
here, as no documentary evidence was received during the 
relevant time frame, that provision does not extend the time 
period for filing a Substantive Appeal on the issue in this 
case.  

The Board also emphasizes that the veteran and his 
representative have been given sufficient opportunity to 
present evidence and/or argument on the timeliness question, 
and that no argument or evidence has been presented that 
changes the basic facts outlined above, or establishes a 
legal exception to the time limits in which to timely perfect 
an appeal that are prescribed by statute and regulation.  

In its letters dated February 2004 and March 2004, the RO 
notified the veteran and his representative of its 
determination that a review of the record indicated that a 
timely Substantive Appeal had not been filed with respect to 
the issue of entitlement to a TDIU, and that, as a result, an 
appeal had not been perfected as to that issue.  The RO 
through these letters also notified the veteran and his 
representative of the veteran's appellate rights with respect 
to the timeliness question.  Moreover, in its March 2004 
remand the Board notified the veteran and his representative 
again of the timeliness issue, and remanded the matter of 
entitlement to a TDIU, to include the question of the 
timeliness of the appeal, to the RO to arrange for the 
veteran to testify before a VLJ at the RO (pursuant to the 
veteran's January 2004 request for a hearing).  In the 
veteran's May 2004 statement, the only correspondence from 
the veteran pertaining to his claim for a TDIU since the RO's 
February 2004 letter notifying him that his substantive 
appeal was not timely,  the veteran withdrew his request for 
a hearing, and stated that he had submitted the enclosed VA 
outpatient treatment records in support of his claims for 
increased evaluations for PTSD and for a TDIU.  Neither the 
veteran nor his representative has addressed the  the matter 
of the timeliness of the  Substantive Appeal with regard to 
the denial of a  TDIU.


Under these circumstances, the Board must conclude that the 
veteran has failed to timely perfect an appeal of the RO's 
March 2002 denial of the veteran's claim for a TDIU.  As 
such, the Board does not have jurisdiction to review this 
claim, and, pursuant to the Board's authority under 
38 U.S.C.A. § 7105(d)(3), the appeal as to that matter must 
be denied.  


ORDER

As a timely appeal as to the denial of the veteran's claim 
for a TDIU has not been perfected, the appeal is denied.  


REMAND

Unfortunately, the Board finds that additional RO action on 
the claims for an initial evaluation in excess of 50 percent 
for PTSD, from May 3, 2000, and for an evaluation in excess 
of 70 percent for PTSD, from April 16, 2002, is warranted, 
even though it will, regrettably, further delay a decision on 
these claims

On VA examination in May 2002, the veteran reported that he 
experienced symptoms of social anxiety, recurrent feelings of 
fear and guilt, recurrent intrusive thoughts, some obsessive-
compulsive behaviors, problems with memory and concentration, 
frequent sleep disturbances and flashbacks, hypervigilance, 
and an exaggerated startle response.  The examiner noted on 
mental status examination that the veteran had a blunted 
affect, long latencies in verbal responses, and some 
difficulty organizing his thoughts into words.  A diagnosis 
was provided of PTSD, chronic, with an assigned Global 
Assessment of Functioning (GAF) of 45.  The examiner further 
noted that the veteran presented with a possible thought 
disorder, and that the veteran's overall level of functioning 
was clearly in the severe range.     

In a supplemental opinion the following month, the examiner 
confirmed, after reviewing the veteran's claims file, that 
the veteran's psychiatric condition as demonstrated on 
examination in May 2002 was significantly worse than as shown 
on a previous VA psychiatric examination (conducted in 
September 2000).  

In January 2004, a VA psychiatrist noted that the veteran 
reported having severe depression, intermittent auditory 
hallucinations, and intermittent suicidal ideation without 
plan or intent, amongst other symptoms.  The psychiatrist 
noted objectively that the veteran had a depressed mood and 
hallucinations.  A February 2004 treatment record from this 
psychiatrist documents the veteran's complaints of visual and 
auditory hallucinations, paranoia, obsessive-compulsive 
behavior, suicidal ideation, and racing thoughts.  On mental 
status evaluation, the veteran's thought process was 
circumstantial and tangential, and it appeared that he 
experienced hallucinations as well as illusions.  

The findings from the May 2002 VA examiner and treatment 
reports from the psychiatrist at the Dorn VA Medical Center 
(VAMC) in Columbia, South Carolina (hereafter referred to as 
the Columbia VAMC), demonstrate that the veteran's 
psychiatric condition may have deteriorated since the time of 
the May 2002 examination.  Hence, the Board finds that a 
contemporaneous VA examination by a psychiatrist, with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the claim 
for a higher rating.  See 38 U.S.C.A. § 5103A.  

The veteran is hereby notified that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim for increase.  See 38 C.F.R. 
§ 3.655 (2004).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Columbia VAMC 
dated from June 1999 to July 2000, from August 2001 to 
October 2002, and from January 2004 to March 2004.  These 
records potentially bear upon the evaluation of the veteran's 
PTSD at each stage under consideration.  The Board also 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Columbia VAMC from July 
2000 to August 2001, and from October 2002 to the present, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004) as regards requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  In adjudicating the claims, the RO should continue 
its consideration of the appropriateness of "staged 
rating"-assignment of separate ratings for different time 
periods based on the facts found-pursuant to the Fenderson 
decision, cited to above.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:
  
1.	The RO should obtain from the Columbia 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's PTSD, from July 2000 to August 
2001, and from October 2002 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist, for 
evaluation of his PTSD.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished, and all clinical findings 
should be reported in detail. 

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent  (or 
frequency, as appropriate) of:  memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF scale score 
representing the level of impairment due 
to the veteran's PTSD,  and an 
explanation of what the score means.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for an 
initial evaluation in excess of 50 percent 
for PTSD, from May 3, 2000, and for an 
evaluation in excess of 70 percent for 
PTSD, from April 16, 2002, in light of all 
pertinent evidence and legal authority.  
The RO should document its continued 
consideration of the appropriate of 
"staged rating," pursuant to the 
Fenderson decision, cited to above.  

8.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation to 
all additional legal authority considered 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



